217 F.2d 26
95 U.S.App.D.C. 22
DISTRICT OF COLUMBIA, Petitioner,v.Mary Beall VANN, Elizabeth R. Young, Executrices andTrustees under the Will of Annette J. Delaplane, Deceased,John Delaplane, Life tenant under the Will of Annette J.Delaplane, Deceased, The Vestry of Saint John's Parish inthe City of Washington, District of Columbia, Residuarylegatee under the Will of Annette J. Delaplane, deceased, Respondents.
No. 12141.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 10, 1954.Decided Nov. 24, 1954.

On petition for Review of Decision of the District of Columbia Tax Court.
Mr. Henry E. Wixon, Asst. Corp. Counsel for the District of Columbia, Washington, D.C., with whom Messrs. Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel, and C. Belden White, II, Asst. Corp. Counsel, Washington, D.C., were on the brief, for petitioner.
[95 U.S.App.D.C. 23] Miss Elizabeth R. Young, Washington, D.C., with whom Mr. John A. Beck, Washington, D.C., was on the brief, for respondents.
Before EDGERTON, WILBUR K. MILLER and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
This is a petition to review a decision of the Tax Court of the District of Columbia in an inheritance tax case.  It involves the construction of a will.  We agree in substance with the opinion of the Tax Court of the District Columbia and therefore affirm.


2
Affirmed.